Case: 08-40489     Document: 00511075277          Page: 1    Date Filed: 04/09/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 9, 2010
                                     No. 08-40489
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS MARTINEZ-ROBLEDO, also known as El Maistro, also known as Luis
Robledo-Martinez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:07-CR-488-8


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        A jury convicted Luis Martinez-Robledo (Martinez) of conspiring to possess
with intent to distribute more than five kilograms of cocaine, conspiring to
launder monetary instruments, and aiding and abetting. See 21 U.S.C. §§ 841,
846; 18 U.S.C. § 1956. He appeals his sentence of 188 months of imprisonment.
        Martinez maintains that the district court erred in imposing a two-level
sentencing enhancement for obstructing justice by perjuring himself at trial.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-40489   Document: 00511075277 Page: 2       Date Filed: 04/09/2010
                                No. 08-40489

The district court considered various statements made by Martinez during his
trial and concluded that the statements were false, that they pertained to
material matters, and that they were willful and not prompted by confusion or
misunderstanding. Because the court’s findings established a factual predicate
for finding perjury, the district court did not err in imposing the enhancement.
See United States v. Creech, 408 F.3d 264, 270-71 (5th Cir. 2005); United States
v. Wild, 92 F.3d 304, 308 (5th Cir. 1996).
      AFFIRMED.




                                       2